Citation Nr: 0837442	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the left hip and 
buttock area with retained foreign body.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of SFW of the left hand with retained foreign body 
and deformity of the left ring finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and September 2006 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in January 2008.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, PTSD has been 
manifested by a flattened affect, disturbances of mood, and 
some difficulty in establishing and maintaining effective 
work and social relationships.  

2.  Throughout the rating period on appeal, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation have not been shown.  

3.  A left hip and left buttocks disability has been 
manifested by no more than moderate muscle impairment.  

4.  A superficial painful scar of the left buttock has been 
shown on examination.  

5.  A left ring finger disability is manifested by some 
limitation of motion with pain but no additional range of 
motion lost upon repetitive motions; no fatigue, weakness, or 
lack of endurance; and no neurological pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for the service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the left hip and buttock area with 
retained foreign body have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.56, 4.59, 4.73, DC 5318 (2008).  

3.  The criteria for a separate 10 percent evaluation for 
residual scarring of the left buttock have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.118, DC 7804 (2008).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the left hand with retained foreign 
body and deformity of the left ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.56, 4.59, 4.71a, DC 5230 & 4.73, 
DC 5309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board 
will, therefore, summarize the relevant evidence where 
appropriate.  The analysis in the following decision will 
focus specifically on what the evidence shows, or fails to 
show, with regard to the ratings of the veteran's 
service-connected PTSD and his service-connected left hip and 
left ring finger disabilities.  



Increased Rating for PTSD

Initially, by the August 2006 rating action, the RO granted 
service connection for PTSD (30 percent, effective from 
October 14, 2005).  As the present appeal arises from an 
initial rating decision which, in essence, established 
service connection and assigned an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 31 to 40 is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

In the present case, the veteran believes that the symptoms 
associated with PTSD are of such severity as to warrant a 
higher rating.  Specifically, he has described frustration, 
anger, trouble concentrating, nightmares, hypervigilance, 
easy startle reflex, poor energy, poor sleep, and problems 
"dealing with other people [on a] one-on-one" basis.  See, 
e.g., January 2008 hearing transcript (T.) at 4, 9.  After 
reviewing the evidence of record, however, the Board finds 
that the weight of the evidence does not support a rating in 
excess of 30 percent for PTSD for any portion of the rating 
period on appeal.  

The veteran underwent a VA PTSD examination in March 2006 and 
a private psychological evaluation in August 2006.  The 
examiners assigned GAF scores ranging from 40 to 45.  As 
previously discussed, a GAF score of 40 is reflective of some 
impairment in reality testing or communication or major 
impairment in several areas.  A GAF score ranging from 41 to 
45 is illustrative of serious symptoms or any serious 
impairment in functioning.  Of note, the March 2006 VA 
examiner characterized the veteran's PTSD symptomatology as 
"moderately severe."

On examination, the veteran exhibited a depressed mood and a 
blunted (or flattened) affect.  In addition, he complained of 
constant nightmares, hypervigilance, easy startle reflex, 
poor energy, poor concentration, poor sleep, anger, 
anhedonia, trust issues, and interpersonal relationship 
problems (including feelings of alienation).  

Significantly, however, the March 2006 VA PTSD examination 
also reflected the veteran's cooperation, orientation times 
three (to person, place, and time), normal speech, fair 
insight and judgment, lack of perceptual problems, normal 
thought process and thought content, fair impulse control, 
and absence of suicidal or homicidal ideation.  

Further, the August 2006 private psychological evaluation 
provided no findings that contradicted the March 2006 VA 
examiner's observations.  Moreover, despite the veteran's 
reported trouble with interpersonal relationships-including 
his inability to form friendships in the workplace-he 
continued to work full time and maintains social interaction 
with his immediate family members.  

Accordingly, and based on these multiple evaluations 
completed during the appeal period, the veteran's PTSD has 
been shown to be manifested by a depressed mood and a blunted 
(or flattened) affect, as well as some problems maintaining 
relationships with others and employment.  Significantly, 
however, the remainder of the mental status evaluations has 
been normal.  

Clearly, a flattened affect, disturbances of mood, and some 
difficulty in establishing and maintaining effective work and 
social relationships have been found to be associated with 
the veteran's PTSD.  As, however, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation are not shown, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the criteria for a 50 percent 
disability for the service-connected PTSD are been met.    

Increased Ratings for Shell Fragment Wound Residuals

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  The severity of the muscle disability is determined 
by application of criteria at 38 C.F.R. § 4.56.  For DCs 5301 
through 5323, disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.  

A disability is considered to be "slight" if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).

A muscle disability is considered to be "moderate" if it 
was caused by a through and through or deep penetrating wound 
of short track from a single bullet or a small shell or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, with the residuals of debridement or 
prolonged infection.  Evidence of moderate disability 
consists of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability as shown 
above, particularly lowered threshold of fatigue after 
average use, which affects the particular functions 
controlled by the injured muscles.  The objective signs of 
moderate disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  

Muscle disability is considered to be "moderately severe" 
if it results from a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56(d)(3).  

Left Hip

The veteran is assigned a 10 percent evaluation for a 
"moderate" left hip muscle disability under DC 5318 for 
Muscle Group (MG) XVIII, involving the pelvic girdle group 
whose function is the outward rotation of the thigh and 
stabilization of the hip joint.    

Disabilities of the joints due to shell fragment wounds, 
including disability of the hip, can also be rated under 
38 C.F.R. § 4.71a (2008).  In this regard, the Board notes 
that VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance."  38 C.F.R. 
§ 4.40 (2008).  

According to the applicable diagnostic code, evidence of 
limitation of flexion of the thigh will result in the 
following evaluations:  10 percent (with flexion limited to 
45 degrees), 20 percent (with flexion limited to 30 degrees), 
30 percent (with flexion limited to 20 degrees), and 
40 percent (with flexion limited to 10 degrees).  38 C.F.R. 
§ 4.71a, DC 5252 (2008).  

To this end, section 4.40 provides that:  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2008).  To that end, 
the regulations provide that, when rating disabilities of the 
joints, injury will be directed to considerations such as 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, or pain on use, swelling, 
deformity, or atrophy on disuse.  38 C.F.R. § 4.45 (2008).  

Moreover, the regulations provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  38 C.F.R. § 4.45(f) (2008); see also 38 C.F.R. 
§ 4.59 (2008) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability"); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (determinations regarding functional 
loss "should, if feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups").  

In the present case, an August 1971 rating action granted 
service connection for residuals of a SFW to the left hip and 
buttock areas with retained foreign bodies (10 percent from 
May 1971).  Service treatment records reflect treatment for a 
SFW to the left buttock in March 1969.  The wound healed well 
with no evidence of infection.  The September 1969 separation 
examination showed that the veteran's lower extremities were 
normal.  This service-connected disability has remained 
evaluated as 10 percent disabling.  

During the current appeal, the veteran asserts that the 
symptomatology associated with his left hip and left buttock 
disability is of such severity as to warrant a higher rating 
throughout the entire appeal period.  Specifically, he has 
described weakness, pain, and limitation of motion of his 
left hip.  See, e.g., T. at 3-5.  

The veteran has undergone VA and private examinations of his 
left hip and left buttock during the current appeal.  
According to the reports of these evaluations, the area of 
the veteran's left buttock where the shrapnel entered is 
healed with some scar tissue.  Range of motion of his left 
hip is full and painless.  Motor strength is 5+/5+ in all 
distributions.  

The evidence does not contain findings consistent with a 
"moderately severe" disability so as to warrant the next 
higher evaluation.  Specifically, service treatment records 
do not reflect a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  

Further, the track of the shrapnel did not involve the loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  In 
fact, service treatment records indicate that the wound to 
the veteran's left buttock healed well with no evidence of 
infection.  Treatment did not include prolonged 
hospitalization.  The September 1969 separation examination 
showed no left buttock or left hip pathology.  

The Board acknowledges that, at the recent personal hearing, 
the veteran testified that his left buttock and left hip 
disability had negatively impacted his ability to work as an 
engineer dealing with maintenance work and corrective 
maintenance.  T. at 3-4.  In this regard, his complaints of 
pain are noted at both the VA and private examinations 
conducted during the current appeal.  Significantly, however, 
these examinations of his left buttock and left hip both 
provided objectively negative results.  

Accordingly, the Board concludes that the negative objective 
evaluation findings do not support a finding of a moderately 
severe muscle injury to the veteran's left buttock and left 
hip.  38 C.F.R. § 4.56(d)(3).  As such, the next higher 
rating of 20 percent, based upon muscle impairment, is not 
warranted.  38 C.F.R. § 4.73, DC 5318.  

Further, the December 2007 private examination of the 
veteran's left hip specifically determined that he had full 
and painless motion of this joint, and normal motor strength 
in all distributions.  At the July 2006 VA orthopedic 
examination, he did not report any additional limitation of 
motion of his left hip following repetitive use of this joint 
or during flare-ups.  

Thus, despite his complaints of pain and weakness of his left 
hip, the objective evidence of record does not support the 
finding of a separate compensable evaluation of 10 percent 
based upon limitation of flexion of this joint to 45 degrees, 
functional loss due to pain under 38 C.F.R. § 4.40, or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

Further, the December 2007 private examination of the 
veteran's left buttock and left hip demonstrated sensation 
which was intact to light touch as well as reflexes which are 
2+ and symmetric.  In fact, at that evaluation, he 
specifically denied having "any true neurologic 
complaints."  As such a separation compensable evaluation 
based upon neurological impairment resulting from his left 
buttock and left hip disability is not warranted.

For the foregoing reasons, the Board finds that criteria for 
a disability rating greater than the currently-assigned 
evaluation of 10 percent for the left buttock and left hip 
disability based upon muscle impairment has not been met.  
Further, the criteria for separate compensable ratings for 
this disability based upon orthopedic (e.g., joint) and 
neurological impairment have not been satisfied.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable.  Hence, this aspect of the claim is denied.

Notwithstanding the above, the Board finds that the evidence 
supports a separate 10 percent rating for residual scarring 
of the left buttock.  In evaluating the scar residuals, the 
Board notes that the applicable rating criteria for skin 
disorders, including those for residual scarring, 38 C.F.R. § 
4.118, was amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  Since the veteran filed his 
claim after this date, only the amended regulations are for 
application.

Under the applicable regulations, a superficial scar (defined 
as one not associated with underlying soft tissue damage) 
will be rated 10 percent disabling if found to be painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

As noted above, during the current appeal, the veteran 
underwent a VA examination, and a private evaluation, of his 
left hip.  Both the July 2006 VA examination, and the 
December 2007 private evaluation, reflected the presence of 
an approximately 4 centimeter in diameter well-healed 
residual scar (from the previous shrapnel wound) on the 
superior portion of the veteran's left buttock.  Further, 
both examiners found the scar to be tender to palpation with 
mildly decreased sensation.  

Based on these objective evaluation findings of a superficial 
and painful scar on the veteran's left buttock, the Board 
concludes that a separate compensable evaluation of 
10 percent for residual scarring of the left buttock is 
warranted.  38 C.F.R. § 4.118, DC 7804 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Parenthetically, 
the Board notes that pre-Esteban scarring was considered part 
of the award of a compensable rating for muscle damage 
pursuant to 38 C.F.R. §§ 4.55, 4.56.  Post-Esteban, however, 
there is a basis for the award of the separate compensable 
rating which is what the Board has found to be warranted in 
the present case.  

However, a higher than 10 percent evaluation is not 
warranted.  Specifically, the evidence does not show that the 
scar exceeds the size limitations imposed by the regulations 
for a higher rating, nor does it have any effect on 
limitation of motion of the left hip beyond that already 
contemplated for muscle injury residuals.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7802 (2008).  Accordingly, a separate 10 
percent evaluation, but no more, is warranted for residual 
scarring of the left buttock.  

Because the Board has considered regulations which were not 
considered by the RO, the Board is required to determine 
whether the claimant would be prejudiced.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, given the 
favorable outcome on the issue of a separate compensable 
evaluation for residual scarring, the Board finds that there 
is no prejudice to the veteran in considering the issue under 
the recently amended regulations.  

Left Ring Finger

Service treatment records indicate that, in March 1969, the 
veteran sustained a shrapnel wound to his left hand.  His 
left upper extremity was placed in a short arm cast with the 
long finger splinted for approximately one month.  After 
removal of the cast, he began physiotherapy and range of 
motion exercises for his left long finger as well as 
whirlpool exercises to increase the range of motion of the 
other fingers of his left hand.  

The September 1969 separation examination demonstrated that 
the veteran's upper extremities were normal.  A May 1971 VA 
examination found pain, swelling, and slight deformity of his 
left ring finger.  The examiner diagnosed residuals of a SFW 
of the left hand with retained foreign bodies in, and slight 
deformity of, the left ring finger.  

Based on this evidence, the RO in New York, New York, in an 
August 1971 rating action, granted service connection for 
residuals of a shell fragment sound of the left hand with 
retained foreign bodies and deformity of the left ring finger 
(10 percent, from May 1971).  This disability remains 
evaluated as 10 percent disabling.  

As the residuals of the injury to the veteran's left hand 
essentially consist of impairment of his left ring finger, 
the RO has considered his current increased rating claim 
pursuant to MG IX.  According to the applicable diagnostic 
code, the function of MG IX involves the forearm muscles 
which act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  

Disability arising from injury to this Muscle Group is 
evaluated in accordance with 38 C.F.R. § 4.73, DC 5309.  
Because the hand is so compact a structure that isolated 
muscle injuries are rare (and nearly always complicated with 
injuries of bones, joints, tendons, etc.), disabilities to 
this Muscle Group will be evaluated based upon impairment 
resulting from limitation of motion with the assignment of a 
minimum evaluation of 10 percent.  

According to the applicable diagnostic code, any limitation 
of motion of the ring finger warrants a noncompensable rating 
(regardless of whether the extremity is major or minor).  
38 C.F.R. § 4.71a, DC 5230.  

Throughout the current appeal, the veteran has described pain 
and limitation of motion of his left ring finger.  See, e.g., 
T. at 4.  After reviewing the evidence of record, however, 
the Board finds that the weight of the evidence does not 
support a rating in excess of 10 percent for residuals of a 
SFW of the left hand for any portion of the rating period on 
appeal.  

Physical examination of the veteran's left ring finger 
reflects a slightly enlarged proximal interphalangeal (PIP) 
joint (which the examiner believed was likely from scar 
tissue) and limitation of motion with pain.  As previously 
discussed herein, although a compensable evaluation based on 
limitation of motion of the ring finger is not allowed under 
the appropriate diagnostic code, muscle impairment of this 
digit will be rated based upon impairment resulting from 
limitation of motion, with a minimum rating of 10 percent 
assigned.  38 C.F.R. § 4.71a, DC 5230; § 4.73, DC 5309.  
Thus, a rating greater than the currently-assigned evaluation 
of 10 percent for the veteran's service-connected left ring 
finger disability cannot be awarded, despite evidence of 
limitation of motion of this digit.  

In reaching this decision, the Board has considered the 
veteran's complaints of pain in his left ring finger.  
Indeed, the July 2006 VA orthopedic examination demonstrated 
pain on ranges of motion of this digit and tenderness to 
palpation of the PIP joint.  Further, the examiner observed 
that the veteran had significant difficulty extending his 
left ring finger at the PIP joint.  

Importantly, the range of motion of the left ring finger 
remained the same upon repetitive motions, and examination 
demonstrated no evidence of fatigue, weakness, or lack of 
endurance of this digit.  Thus, despite the veteran's 
complaints of pain of his left ring finger, the objective 
evidence of record does not support the finding of an 
increased evaluation based upon functional loss due to pain 
under 38 C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Further, at no time during the current appeal has the veteran 
asserted that he experiences neurological problems associated 
with his left ring finger disability.  Indeed, examinations 
conducted on this digit during the current appeal have not 
shown neurological pathology.  As such a separation 
compensable evaluation based upon neurological impairment 
resulting from the left ring finger disability is not 
warranted.  See 38 C.F.R. § 4.124a.  

For the foregoing reasons, the Board finds that criteria for 
a disability rating greater than the currently-assigned 
evaluation of 10 percent for the left ring finger disability 
based upon muscle, orthopedic (e.g., joint), and neurological 
impairment has not been met.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.  Hence, 
this aspect of the veteran's claim for an increased rating 
for his service-connected left ring finger disability is 
denied.  

With regard to all the claims on appeal, the Board has 
considered the lay statements of record.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's service-connected PTSD and his 
service-connected left hip and left hand disabilities-has 
been provided by the medical personnel who have examined and 
treated the veteran during the current appeal and who 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings, as provided in these 
examination and treatment reports, directly address the 
criteria under which the veteran's service-connected 
disabilities are evaluated.  As such, the Board finds these 
records to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that increased 
ratings for the veteran's disabilities are not warranted for 
any portion of the rating period on appeal.  In reaching this 
conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal period.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's disabilities have 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  He 
currently receives outpatient psychiatric therapy but, 
according to evidence contained in the claims folder, has 
received only rare outpatient orthopedic treatment.  

Further, he has described some employment problems 
(particularly because he gets into interpersonal conflicts 
with colleagues and has difficulties completing assigned 
tasks due to his service-connected orthopedic disabilities).  
(His work history includes employment as a mechanic and an 
iron worker.)  He continues, however, to work full time.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, have the veteran's service-connected 
disabilities resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the 
service-connected disabilities at any time during the current 
appeal.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for PTSD, the veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment and evaluation records.  The veteran 
was afforded a VA examination in March 2006.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

With respect to the left hip and left hand claims, for an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings for his service-connected left hip and left hand 
disabilities-as this is the premise of the claim.  It is 
therefore inherent that the veteran had actual knowledge of 
the rating element of these claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
left hip and left hand disabilities on appeal by the June 
2006 correspondence.  Any questions as to the appropriate 
effective date to be assigned are moot as these claims have 
been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in June 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claims for his service-connected left hip and left hand 
disabilities.  Specifically, the June 2006 VCAA letter 
informed the veteran of his opportunity to submit evidence 
(such as doctors' statements, reports of physical and 
clinical findings, results of laboratory tests or X-rays, and 
dates of tests and examinations) showing that his 
service-connected disabilities have increased in severity.  

This document also notified him of his opportunity to submit 
statements from "other individuals who are able to describe 
from their knowledge and personal observations in what manner 
. . . [his] disability[ies] has[have] become worse" and from 
himself in which he "completely describe[s . . . his] 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by . 
. . [the] disability."  Further, the letter explained that 
the following evidence is considered in the assignment of a 
disability rating:  nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  

Additionally, the March 2007 statement of the case (SOC) 
informed the veteran of the specific rating criteria used in 
the evaluation of his service-connected left hip and left 
hand disabilities.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1 which explain that the 
percentage ratings assigned are based upon the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  

Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims for increased ratings for his 
service-connected left hip and left hand disabilities.  

Moreover, the veteran has demonstrated actual knowledge of 
what was needed to support these increased rating claims.  
Specifically, during the multiple private and VA examinations 
conducted during the current appeal, he discussed the signs 
and symptoms of his PTSD and left hip and left hand 
disabilities-with particular emphasis on the impact that 
these disorders had on his daily life and employment.  

Also, at the hearing conducted before the undersigned VLJ in 
January 2008, he reiterated his discussion of the effect of 
his service-connected disabilities on his employability.  
T. at 3.  These statements demonstrate his actual knowledge 
in the understanding of the information necessary to support 
his increased rating claims.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  
Further, the veteran submitted private post-service medical 
reports.  Also, he has been accorded pertinent VA 
examinations.  Moreover, he was provided an opportunity to 
set forth his contentions during the hearing conducted before 
the undersigned VLJ in January 2008.  Therefore, available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the issues of 
entitlement to increased ratings for the service-connected 
left hip and left hand disabilities.  

At the January 2008 hearing, the veteran testified that he 
has received VA treatment since 2006.  T. at 6.  Records of 
treatment that the veteran received at the East Orange VA 
Medical Center (VAMC) between March and April 2006 are 
included in the claims folder.  As he has not specifically 
stated that he has received VA treatment for the disabilities 
on appeal, however, the Board finds that a remand to accord 
the agency of original jurisdiction (AOJ) an opportunity to 
procure records of any more recent medical care that he may 
have received at the East Orange VAMC is not necessary.  

Further, in February 2008, the veteran submitted a copy of an 
addendum written by the private psychologist who had 
evaluated him in August 2006.  Neither the veteran, nor his 
representative, attached a waiver of this additional evidence 
by the AOJ.  

As the information contained in the February 2008 addendum 
essentially duplicates evidence already of record and 
considered by the AOJ, however, the Board finds that a remand 
of the appeal to accord the AOJ an opportunity to 
readjudicate his PTSD claim in light of this additional 
information is not necessary.  See 38 C.F.R. § 19.31(b)(1) 
(2008) (a supplemental statement of the case (SSOC) will be 
furnished if the AOJ receives additional pertinent evidence 
after a statement of the case or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of these increased rating claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

A rating in excess of 10 percent for residuals of a SFW of 
the left hip and buttock area with retained foreign body is 
denied.  

A separate 10 percent rating, but no more, for residual 
scarring of the left buttock is granted, subject to the law 
and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for residuals of a SFW of 
the left hand with retained foreign body and deformity of the 
left ring finger is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


